Title: To James Madison from Joseph Kerr, 8 October 1808
From: Kerr, Joseph
To: Madison, James



Sir,
George Town 8th: Octr: 1808.

The commissioners, appointed under an Act of Congress, for laying out a road from Cumberland on the Potomack, to the State of Ohio, having compleated the location thereof; a report of their proceedings, thereon, will be laid before the President of the United States, as soon as the situation of Mr. Thomas Moore’s family will admit of his coming to the City.
Presumeing that all that was intended, by the Law, to be performed by the commissioners, has been done; and the situation of my local affairs rendering my resignation indispensable, I have taken the liberty, thro’ you, to Signify to the President my wish to decline acting longer under the present appointment.  I have the honor to be, with sentiments of great respect, Sir, your Obt. Servt.

Joseph Kerr

